DETAILED ACTION

This action is in response to the amendment filed on 6/28/21.  
	
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Lemanski on 8/23/21.
The application has been amended as follows: 
In the Claims:
In claim 1, line 9 after “between them” insert - - wherein a laser captor adjusts a position of the extrusion die relative to the substrate by applying a corrective movement in a horizontal direction at an end of an arm moving the extruder, wherein the laser captor provides movement of a nozzle of the extruder according to a position of an edge of the substrate - -.
In claim 1, line 17 delete “; and wherein the heat flowable adhesive material is an expandable material of ethylene vinyl acetate copolymers, and a base resin of the heat flowable adhesive material has a molecular weight distribution such that 80% of polymers in the base resin are within 5,000 atomic mass units (amu) of each other”.
In claim 14, line 6 delete “extrusion die” and insert therein - - extruder - -.
In claim 14, line 11 delete “the side” and insert therein - - a side - -.
In claim 14, line 14 delete “to a mechanism of adjustment” and insert therein - - in a horizontal direction - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments filed 6/28/21 the previous rejections set forth in the Office action mailed 3/30/21 are withdrawn.  Hoff et al. (WO 2012/104071 and described in full detail in the Office action) discloses the extruder is moved in a programmed manner (Page 9, lines 1-4).  Franz et al. (U.S. Patent 6,533,866 and described in full detail in the Office action and further see Figures 1-3 and Column 2, line 55 to Column 3, line 2 and Column 5, lines 10-42) discloses the vertical distance between an application nozzle (10) and a joining surface (2) is controlled with the aid of a contactless measurement method such as induction (18), wherein control is used to avoid reducing the vertical distance at an edge (23) of the joining surface, and newly cited Ikushima (U.S. Patent Application Publication 2010/0175759 see Paragraphs 0006 and 0104) discloses using laser measurement method as contactless measurement for the Z-axis/vertical direction movement.  The prior art of record fails to teach or suggest a process for the application of a heat flowable adhesive material to a substrate as claimed and an apparatus for the application of a heat flowable adhesive material to a series of substrates as claimed and including wherein a laser captor adjusts a position of the extrusion die relative to the substrate by applying a corrective movement in a horizontal direction at an end of an arm moving the extruder, wherein the laser captor provides movement of a nozzle of the extruder according to a position of an edge of the substrate and a laser captor that adjusts a position of the extrusion die relative to the series of substrates by applying a corrective movement in a horizontal direction at an end of an arm moving the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746